FIRST DISTRICT COURT OF APPEAL
                 STATE OF FLORIDA
                  _____________________________

                          No. 1D20-1410
                  _____________________________

SEBRINA CAMERON, N.H.A.,

    Petitioner,

    v.

STATE OF FLORIDA, DEPARTMENT
OF HEALTH,

    Respondent.
                  _____________________________


Petition to Review Non-Final Agency Action—Original
Jurisdiction.


                        September 3, 2020


PER CURIAM.

      Petitioner seeks review of a nonfinal emergency order
suspending her nursing home administrator license pursuant to
section 120.60(6), Florida Statutes (2019). Specifically, she claims
that (1) the emergency suspension order lacks sufficient detailed
allegations demonstrating an immediate serious danger to the
public health, safety, or welfare; and that (2) the suspension of her
license pending formal disciplinary action is not necessary to
protect the public interest because less restrictive remedies would
be sufficient to prevent the alleged harm. We disagree with her
first claim but agree with the second. Accordingly, the petition is
denied in part and granted in part.
     Petitioner initially claims that the emergency suspension
order lacks sufficient detail to demonstrate an immediate serious
danger to the public health, safety, or welfare. However, the order
recites specific facts that Petitioner failed to implement proper
screening measures, failed to provide staff and residents with
proper personal protective equipment (PPE), failed to provide
adequate training on the use of PPE and hygiene practices to
prevent the spread of COVID-19, failed to isolate COVID-19
positive patients from other residents, failed to implement proper
isolation protocols for COVID-19 patients, refused to participate in
briefings with the Department’s nursing team, dismissed the
team’s recommendations on proper procedures, and obstructed the
team’s attempts to educate staff on proper procedures, which
resulted in the spread of COVID-19 in the nursing home facility
over which she exercised supervisory authority as a regional
nursing home administrator. Contrary to Petitioner’s assertions,
the face of the order demonstrates an immediate serious danger to
the public health, safety, or welfare requiring emergency action on
Petitioner’s license. See Rehab. Ctr. at Hollywood Hills, LLC v.
State Agency for Health Care Admin., 250 So. 3d 737, 745-46 (Fla.
1st DCA 2018). For that reason, we deny the petition in part.

     Petitioner also asserts that the suspension of her license
pending formal disciplinary action is not necessary to protect the
public interest because less restrictive remedies would be
sufficient to prevent the alleged harm. Although the emergency
suspension order found that there was no restriction that would
adequately protect the public from Petitioner’s continued practice
as a nursing home administrator, the order contains no
explanation as to why the less restrictive remedies listed in section
120.60(6) would be inadequate to address the alleged harm.
Therefore, that portion of the order is deficient. See Lohstreter v.
State Dep’t of Health, 45 Fla. L. Weekly D1792, D1793 (Fla. 1st
DCA July 27, 2020); Failer v. State, Dep’t of Health, 139 So. 3d 359,
363 (Fla. 1st DCA 2014); Nath v. State Dep’t of Health, 100 So. 3d
1273, 1276 (Fla. 1st DCA 2012).

     Given the fact that this court granted a modified stay of the
emergency suspension order, Petitioner persuasively argues that
remedies less restrictive than a license suspension would be
sufficient to prevent the alleged harm. See Failer, 139 So. 3d at

                                 2
363. The Department does not claim that Petitioner personally
administered the day-to-day operations of the nursing home in
question, only that the she “directed” or “assisted” the actual
administrator. Under these circumstances, it would be possible to
protect the public interest by restricting Petitioner’s ability to
supervise the nursing home in question without suspending her
license. Accordingly, we grant the petition in part, quash that
portion of the order suspending Petitioner’s license, and remand
for further proceedings. See Lohstreter, 45 Fla. L. Weekly at
D1793; Nath, 100 So. 3d at 1276.

    PETITION DENIED in part and GRANTED in part.

RAY, C.J., and BILBREY and JAY, JJ., concur.

                 _____________________________

    Not final until disposition of any timely and
    authorized motion under Fla. R. App. P. 9.330 or
    9.331.
               _____________________________


Jeffrey J. Molinaro, Christopher M. David, and Joshua M. Salmon
of Fuerst Ittleman David & Joseph, Miami, for Petitioner.

Sarah Young Hodges, Chief Appellate Counsel, and Major
Thompson, Assistant General Counsel, Tallahassee, for
Respondent.




                                3